Order unanimously modified, on the law and on the facts and in the exercise of discretion so as to grant the motion to dismiss for failure to prosecute unconditionally on the ground that there is lacking an affidavit of merits by« the plaintiffs, with leave, however, to plaintiffs to move to vacate the dismissal, within one year from the date of service of the order herein with notice of entry thereof, upon proper affidavits by parties plaintiff. Except as thus modified, the order is affirmed, with $20 costs and disbursements to defendant-appellant. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.